Exhibit No. 10.1

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”) is entered into as of the 5th day of
October, 2005 by and among Centra Software, Inc., a Delaware corporation (the
“Company”), and the undersigned holders of common stock of Saba Software, Inc.,
a Delaware corporation (“Parent”), $0.001 par value (“Parent Common Stock”),
listed on the Schedule of Stockholders attached hereto as Schedule A
(individually referred to herein as a “Stockholder,” and collectively referred
to herein as the “Stockholders”). Capitalized terms used but not otherwise
defined herein shall have the meanings given to such terms in the Merger
Agreement (as defined below).

 

RECITALS

 

A. Parent, Spruce Acquisition Corporation, a Delaware corporation and a
wholly-owned subsidiary of Parent (“Merger Sub 1”), Spruce Acquisition, LLC, a
Delaware limited liability company and a wholly-owned subsidiary of Parent
(“Merger Sub 2”), and the Company have concurrently herewith entered into an
Agreement and Plan of Reorganization, dated as of the date hereof (the “Merger
Agreement”), pursuant to which (i) Merger Sub 1 will merge with and into the
Company, with the Company as the surviving corporation (the “First Step
Merger”), and (ii) immediately after the effective time of the First Step
Merger, the Company, as a wholly-owned subsidiary of Parent, will be merged with
and into Merger Sub 2, with Merger Sub 2 as the surviving company (the “Second
Step Merger”).

 

B. In order to induce the Company to enter into the Merger Agreement, the
Company has requested that each of the Stockholders, and each of the
Stockholders has agreed to, enter into this Agreement.

 

C. Each Stockholder beneficially owns the number of shares of Parent Common
Stock and the options to purchase Parent Common Stock set forth opposite such
Stockholder’s name on Schedule A hereto as of the date hereof, and the Company
and each Stockholder wish to bind each Stockholder to vote such number of shares
of Parent Common Stock so owned by such Stockholder as contemplated herein.

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements,
provisions and covenants set forth in the Merger Agreement and in this
Agreement, it is hereby agreed as follows:

 

1. Agreement to Retain Shares.

 

1.1 Agreement to Retain Shares. Each Stockholder agrees not to transfer (except
as may be specifically required by court order, by operation of law or as a
distribution to members or partners of such Stockholder (a “Permitted
Transferee”)), sell, exchange, pledge or otherwise dispose of or encumber such
Stockholder’s Shares (as defined below) or deposit any of such Stockholder’s
Shares into a voting trust or grant a proxy (except for a Proxy (as defined
below)) or to make or accept any offer or other agreement relating thereto, at
any time prior to the Expiration Date (as defined below), unless the Permitted
Transferee of such Stockholder’s Shares agrees in writing to be bound by the
terms hereof. Each Stockholder agrees and consents



--------------------------------------------------------------------------------

to the entry of stop transfer instructions by Parent consistent with the terms
of this Section 1 against the transfer of any of such Stockholder’s Shares. As
used herein, the term “Expiration Date” shall mean the earlier to occur of
(i) the Effective Time (as defined in the Merger Agreement), or (ii) the
termination of the Merger Agreement. As used herein, the term “Shares” shall
mean all issued and outstanding shares of Parent Common Stock owned of record or
beneficially by Stockholder or over which Stockholder exercises voting power, in
each case, as of the record date for persons entitled (i) to receive notice of,
and to vote at, the meeting of the stockholders of Parent called for the purpose
of voting on matters referred to in section 2.1, or (ii) to take action by
written consent of the stockholders of Parent with respect to the matters
referred to in Section 2.1; all other securities of Parent (including all
options, warrants and other rights to acquire shares of Parent Common Stock)
beneficially owned by the Stockholder as of the date of this Agreement; and all
additional securities of Parent (including all additional shares of Parent
Common Stock and all additional options, warrants and other rights to acquire
shares of Parent Common Stock) of which Stockholder acquires ownership during
the period from the date of this Agreement through the earlier of termination of
this Agreement pursuant to Section 6 or the record date for the meeting at which
the stockholders of Parent are asked to vote upon the approval and adoption of
the Merger Agreement and the approval of the First Step Merger. Stockholder
agrees that any shares of capital stock of Parent that Stockholder purchases or
with respect to which Stockholder otherwise acquires beneficial ownership or
over which Stockholder exercises voting power after the execution of this
Agreement and prior to the earlier of termination of this Agreement pursuant to
Section 6 or the record date for the meeting at which the stockholders of Parent
are asked to vote upon the approval and adoption of the Merger Agreement and the
approval of the First Step Merger, shall be subject to the terms and conditions
of this Agreement to the same extent as if they constituted Shares on the date
hereof.

 

2. Voting.

 

2.1 Agreement to Vote Shares. Each Stockholder hereby agrees to appear, or cause
the holder of record (the “Record Holder”) of any shares of Parent Common Stock
included in such Stockholder’s Shares on any applicable record date to appear,
in person or by proxy, for the purpose of obtaining a quorum at any annual or
special meeting of the stockholders of Parent and at any adjournment thereof and
on every action or approval by written consent or resolution of the stockholders
of Parent for the purpose of voting on the Merger Agreement and the transactions
contemplated thereby (a “Meeting”). Prior to the Expiration Date, at every
Meeting, each Stockholder shall vote or cause the Record Holder to vote, such
Shares:

 

(a) in favor of approval of the First Step Merger and the Merger Agreement and
the transactions contemplated thereby, and any matter that could reasonably be
expected to facilitate the First Step Merger; and

 

(b) against any action which would, impede, interfere with, delay, postpone,
discourage or adversely affect the consummation of the First Step Merger or any
of the other transactions contemplated by the Merger Agreement.

 

2



--------------------------------------------------------------------------------

Stockholder further agrees not to enter into any agreement or understanding with
any person the effect of which would be inconsistent with, or would violate, any
provision contained in this Section 2.1.

 

2.2 Obligations as Director and/or Officer. If at any time prior to the
Expiration Date, a Stockholder (or any affiliate of Stockholder) is a member of
the board of directors of Parent (“Director”) or an officer of Parent
(“Officer”), nothing in this Agreement shall be deemed to limit or restrict such
Stockholder’s ability to act or vote in his or her capacity as a Director or
Officer in any manner he or she so chooses, it being agreed and understood that
this Agreement shall apply to such Stockholder solely in his or her capacity as
a stockholder of Parent and shall not apply to his or her actions, judgments or
decisions as a Director or Officer.

 

3. Irrevocable Proxy. Promptly after the execution of this Agreement, each
Stockholder shall execute and deliver to the Company a duly executed proxy in a
form reasonably acceptable to the Company (a “Proxy”) with respect to each and
every Meeting or action or approval by written consent or resolution of the
stockholders of Parent, such Proxy to cover the total number of such
Stockholder’s Shares held of record at any such meeting or in connection with
any such written consent which calls for the vote of the stockholders of Parent
to approve the First Step Merger, the Merger Agreement, the transactions
contemplated thereby, or any matter that could reasonably be expected to
facilitate the First Step Merger.

 

4. Representations, Warranties and Covenants of Each Stockholder. Each
Stockholder hereby represents, warrants and covenants to the Company as follows:

 

4.1 Stockholder is the beneficial owner of the number of Shares and options to
purchase Shares listed opposite his, her or its name on Schedule A. The number
of Shares set forth on Schedule A are the only Shares beneficially owned by
Stockholder and, except as set forth on Schedule A, Stockholder holds no options
to purchase or rights to subscribe for or otherwise acquire any securities of
Parent and has no other interest in or voting rights with respect to any
securities of Parent. As of the date hereof, except as set forth on the
signature page hereto, (i) such Stockholder’s Shares are free and clear of any
liens, claims, options, charges or other encumbrances, (ii) none of such
Stockholder’s Shares are deposited into a voting trust with voting instructions
inconsistent with any of the provisions of Section 2; and (iii) other than a
Proxy, no proxy is granted, and no voting agreement or similar agreement is
entered into, with respect to any of such Stockholder’s Shares that is
inconsistent with any of the provisions of Section 2.

 

4.2 Stockholder has the legal capacity and absolute and unrestricted right,
power, authority and capacity to execute and deliver this Agreement and a Proxy,
and to perform its obligations hereunder and thereunder. This Agreement has been
(and a Proxy will be) duly executed and delivered by such Stockholder and
constitute legal, valid and binding obligations of such Stockholder, enforceable
against such Stockholder in accordance with their terms, subject to (i) laws of
general application relating to bankruptcy, insolvency and the relief of
debtors, and (ii) rules of law governing specific performance, injunctive relief
and other equitable remedies.

 

4.3 The execution and delivery of this Agreement and a Proxy by such Stockholder
do and will not, and the performance of this Agreement and a Proxy by such

 

3



--------------------------------------------------------------------------------

Stockholder will not result in or constitute (with or without notice or lapse of
time) any breach of or default under, or give to any other Person (as defined in
the Merger Agreement) (with or without notice or lapse of time) any right of
termination, amendment, acceleration or cancellation of, or result (with or
without notice or lapse of time) in the creation of any encumbrance or
restriction on any of such Stockholder’s Shares pursuant to, any contract to
which such Stockholder is a party or by which such Stockholder or any of his,
her or its affiliates or properties is or may be bound or affected.

 

4.4 Subject to and without limiting in any respect, Section 2.2, Stockholder
shall not advise or counsel or seek to advise or counsel any Person to vote
against the First Step Merger, any of the other transactions contemplated by the
Merger Agreement, or any matter that could reasonably be expected to facilitate
the First Step Merger.

 

5. Representations and Warranties of the Company. The Company hereby represents
and warrants to each Stockholder as follows:

 

5.1 The Company has the legal capacity and absolute and unrestricted right,
power, authority and capacity to execute and deliver this Agreement and to
perform its obligations hereunder. This Agreement has been duly authorized by
all necessary corporate action on the part of the Company. This Agreement has
been duly executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to (i) laws of general application relating
to bankruptcy, insolvency and the relief of debtors, and (ii) rules of law
governing specific performance, injunctive relief and other equitable remedies.

 

6. Termination. This Agreement shall terminate and shall have no further force
or effect as of the Expiration Date.

 

7. Miscellaneous.

 

7.1 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, then the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

 

7.2 Binding Effect and Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but, except as otherwise
specifically provided herein, neither this Agreement nor any of the rights,
interests or obligations of the parties hereto may be assigned by either of the
parties without the prior written consent of the other. This Agreement is
intended to bind each Stockholder as a stockholder of Parent only with respect
to the specific matters set forth herein.

 

7.3 Amendment and Modification. This Agreement may not be modified, amended,
altered or supplemented except by the execution and delivery of a written
agreement executed by the parties hereto.

 

4



--------------------------------------------------------------------------------

7.4 Specific Performance; Injunctive Relief. The parties hereto acknowledge that
the Company will be irreparably harmed and that there will be no adequate remedy
at law for a violation of any of the covenants or agreements of any Stockholder
set forth herein. Therefore, it is agreed that, in addition to any other
remedies that may be available to the Company upon any such violation, the
Company shall have the right to enforce such covenants and agreements by
specific performance, injunctive relief or by any other means available to the
Company at law or in equity and each Stockholder hereby waives any and all
defenses which could exist in its favor in connection with such enforcement and
waives any requirement for the security or posting of any bond in connection
with such enforcement.

 

7.5 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial delivery
service, or mailed by registered or certified mail (return receipt requested) or
sent via facsimile (with confirmation of receipt) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

 

(a) If to a Stockholder, at the address set forth below such Stockholder’s
signature on the signature page hereto with a copy to:

 

Morrison & Foerster LLP

755 Page Mill Road

Palo Alto, CA 94304-1010

Attention: Paul “Chip” L. Lion III, Esq.

Facsimile: (650) 494-0792

 

(b) If to the Company:

 

Centra Software, Inc.

430 Bedford St.

Lexington, MA 02420

Attention: Melinda Brown, General Counsel

Facsimile: (781) 897-8188

 

with a copy to:

 

Foley Hoag LLP

155 Seaport Boulevard

Boston, MA 02110

Attention: Robert L. Birnbaum, Esq.

Facsimile: (617) 832-7000

 

or to such other address as any party hereto may designate for itself by notice
given as herein provided.

 

7.6 Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of Delaware without reference to such
state’s principles of conflicts of laws.

 

5



--------------------------------------------------------------------------------

7.7 Entire Agreement. This Agreement and each Proxy contain the entire
understanding of the parties in respect of the subject matter hereof, and
supersede all prior negotiations and understandings between the parties with
respect to such subject matter.

 

7.8 Counterparts; Delivery by Facsimile. This Agreement may be executed in
several counterparts, each of which shall be an original, but all of which
together shall constitute one and the same agreement. This Agreement may be
delivered by facsimile.

 

7.9 Effect of Headings. The section headings herein are for convenience only and
shall not affect the construction or interpretation of this Agreement.

 

7.10 Survival of Representations, Warranties and Agreements. All
representations, warranties, covenants and agreements made by each Stockholder
and the Company in this Agreement shall survive until, but terminate at, the
Expiration Date.

 

7.11 Waiver of Appraisal Rights. Each Stockholder hereby irrevocably and
unconditionally waives, and agrees to cause to be waived and to prevent the
exercise of, any rights of appraisal, any dissenters’ rights and any similar
rights relating to the First Step Merger or any related transaction that each
such Stockholder or any other Person may have by virtue of the ownership of any
Shares.

 

7.12 Non-Exclusivity. The rights and remedies of the Company or any Stockholder
under this Agreement are not exclusive of or limited by any other rights or
remedies which either the Company or any Stockholder may have, whether at law,
in equity, by contract or otherwise, all of which shall be cumulative (and not
alternative). Without limiting the generality of the foregoing, the rights and
remedies of the Company and each Stockholder under this Agreement, and the
obligations and liabilities of the Company and each Stockholder under this
Agreement, are in addition to their respective rights, remedies, obligations and
liabilities under common law requirements and under all applicable statutes,
rules and regulations. Nothing in this Agreement shall limit the Company’s
obligations or any Stockholder’s obligations, or the rights or remedies of the
Company or any Stockholder, under any agreement between the Company and any
Stockholder, and nothing in any such agreement shall limit any of the Company’s
or any Stockholder’s obligations, or any of the rights or remedies of the
Company or any Stockholder, under this Agreement.

 

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above written.

 

COMPANY CENTRA SOFTWARE, INC. By:    

Name: 

   

Title:

   

 

Signature Page to Parent Stockholder Voting Agreement



--------------------------------------------------------------------------------

STOCKHOLDER

 

[NAME]

 

  

(Signature)

  

(Print Name)

  

(Print Address)

  

(Print Address)

  

(Print Telephone Number)

  

(Print Facsimile Number)

  

(Social Security or Tax I.D. Number)

 

Number of shares of Parent beneficially owned by Stockholder on the date of this
Agreement:

 

Common Stock:

 

                     shares of Parent Common Stock

Stock Options:

 

_________

 

Signature Page to Parent Stockholder Voting Agreement



--------------------------------------------------------------------------------

 

SCHEDULE A

 

SCHEDULE OF STOCKHOLDERS

 

Name of Stockholder

--------------------------------------------------------------------------------

   Shares of Common Stock


--------------------------------------------------------------------------------

   Stock Options


--------------------------------------------------------------------------------

Bobby Yazdani

   1,586,697    215,000

Pequot Private Equity Fund III, L.P.

   2,344,063    0

Pequot Offshore Private Equity Partners III, L.P.

   330,437    0

Sequoia Capital IX

   217,180    0

Sequoia Capital IX Principals Fund

   40,087    0

Sequoia Capital Entrepreneurs Annex Fund

   33,430    0

Sequoia Capital Franchise Fund

   767,441    0

Sequoia Capital Franchise Partners

   104,651    0